         Case 1:20-cv-05770-JMF Document 65 Filed 08/06/20 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   86 Chambers Street
                                                   New York, New York 10007




                                                   August 6, 2020
BY ECF
The Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

              Re:    State of New York v. Trump, No. 20 Civ. 5770 (JMF)
                     New York Immigration Coalition v. Trump, No. 20 Civ. 5781 (JMF)

Dear Judge Furman:

        This Office represents Defendants in the above-captioned matter. We write respectfully
to notify the Court that Defendants do not oppose Plaintiffs’ request to convene a three-judge
court pursuant to 28 U.S.C. § 2284. See ECF No. 58.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York

                                             By:   /s/ Allison M. Rovner
                                                   JEFFREY OESTERICHER
                                                   ALLISON M. ROVNER
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2695/2691
                                                   Email: Jeffrey.Oestericher@usdoj.gov
                                                            Allison.Rovner@usdoj.gov


cc:    Counsel of Record (by ECF)
